Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 05, 2018.  Tetramethyl isoscutellarein is CAS 6601-66-7.  And citrus reticulata (Note the spelling in claim 6) is also known as mandarin orange.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan.
	Pan (2015/0051272) entitled "Uses of Hydroxyl Polymethoxyflavones and Derivatives Thereof" teaches in the abstract, inhibiting adipogenesis and lipid accumulation and treating obesity with citrus peel extracts.   In paragraph 8 mandarin orange peel is extracted.
	The claims differ from Pan in that they specify the extract component is tetramethyl isoscutellarein.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer tetramethyl isoscutellarein in view of the teachings of Pan because tetramethyl isoscutellarein is a major component of mandarin orange peel.  Pan teaches a collection of polymethoxy flavones are administered which would inherently contain isoscutellarein.  The claims do not exclude any components of citrus peel extract.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (11,052,124) is the parent patent.
Kim (2020/0390842) teaches citrus peel extracts which consist of tetramethyl-O-isoscutellarein.
Dushenkov (2007/0088078) teaches treating adipocyte fat accumulation with citrus peel extracts.
Matsuzaki (Nutrients) teaches extracts of citrus peels and their effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655